Citation Nr: 1717675	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial disability ratings for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling for the period from December 7, 2008, and as 70 percent disability for the period from May 5, 2016.

2.  Entitlement to an initial, compensable disability rating for umbilical hernia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from December 2004 to December 2008.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the RO that, in pertinent part, granted service connection for PTSD evaluated as 10 percent disabling effective December 7, 2008; and granted service connection for umbilical hernia evaluated as 0 percent (noncompensable) disabling effective December 7, 2008.  The Veteran timely appealed for higher initial ratings.

In June 2009, the Veteran relocated near Chico, California; jurisdiction of the Veteran's claims file requires transfer to the appropriate RO.

The Veteran failed to appear for a videoconference hearing before a Veterans Law Judge that was scheduled for December 2015.

In January 2016, the Board remanded the matters for additional development.  In September 2016, a Decision Review Officer increased the disability evaluation to 50 percent for PTSD, effective December 7, 2008; and increased the disability evaluation to 70 percent for PTSD, effective May 5, 2016.  Because higher evaluations are available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for entitlement to a TDIU already has been awarded.


Consistent with the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision; no other issues have been 
perfected on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

On his VA Form 9 submitted in July 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge.  As noted above, the Veteran failed to appear for a videoconference hearing before the undersigned that was scheduled for December 8, 2015.

In January 2016, the Veteran's representative noted that the Veteran had been residing out-of-state and had not received any correspondence regarding the scheduled BVA hearing; and requested that the hearing be rescheduled.

The Board finds that good cause has been shown.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion as to the ultimate outcome of this case.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




